UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 12, 2014 Angie’s List, Inc. (Exact name of registrant as specified in its charter) Delaware 001-35339 27-2440197 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1030 E. Washington Street Indianapolis, IN 46202 (Address of principal executive offices, including zip code) (888) 888-5478 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02 Results of Operations and Financial Condition On February12, 2014, Angie’s List,Inc. issued a press release announcing its financial results for the fiscal quarter and full year ended December 31, 2013.A copy of the press release is furnished as Exhibit99.1 to this current report and is incorporated herein by reference. The information furnished on this Form8-K, including Exhibit 99.1 attached hereto, shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference into any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. Item9.01Financial Statements and Exhibits (d) Exhibits. Exhibit No. Exhibit Description Press Release dated February 12, 2014 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: February 12, 2014 ANGIE’S LIST, INC. /s/ Shannon M. Shaw By: Shannon M. Shaw Its: Vice President, General Counsel EXHIBIT INDEX Exhibit No. Exhibit Description Press Release dated February 12, 2014
